United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3725
                        ___________________________

                                   Nevida Cypress

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

   Carolyn W. Colvin, Acting Commissioner of Social Security Administration

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Jonesboro
                                   ____________

                          Submitted: September 23, 2015
                            Filed: December 7, 2015
                                 ____________

Before LOKEN, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

SHEPHERD, Circuit Judge.

      Nevida Cypress appeals the district court’s1 order upholding the denial of
supplemental security income (SSI) and disability insurance benefits (DIB). Upon de


      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
novo review of the district court’s decision upholding the Administrative Law Judge’s
(ALJ’s) denial of benefits, see Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012),
we affirm.

      Cypress worked as a school janitor until June 30, 2011. She filed her
application for SSI and DIB in July 2011, initially claiming disability based on carpal
tunnel syndrome and depression. After her application was denied at the initial and
reconsideration levels, she received a hearing before the ALJ. The ALJ found that
Cypress was not disabled, and the Appeals Council denied her request for review,
making the ALJ’s decision the final decision of the Commissioner. See Davidson v.
Astrue, 501 F.3d 987, 989 (8th Cir. 2007). Cypress sought judicial review of the
Commissioner’s determination, and the district court affirmed the Commissioner’s
decision.

        To determine disability, the ALJ followed the familiar five-step process and
determined: (1) Cypress had not engaged in substantial gainful employment since her
alleged onset date; (2) Cypress had the following severe impairments: bilateral carpal
tunnel syndrome, degenerative disc disease, sleep apnea, diabetes mellitus with
neuropathy, degenerative joint disease, obesity, anxiety, and depression; (3) she did
not have an impairment or combination of impairments that meets, or is comparable
to, a listed impairment; (4) she could not perform her past relevant work as a school
janitor which requires a medium exertional level; and (5) she retained the residual
functional capacity (RFC) to perform light exertional work such as housekeeping or
cafeteria attendant. See Travis v. Astrue, 477 F.3d 1037, 1040 (8th Cir. 2007) (citing
20 C.F.R. § 404.1520(a)(4); 20 C.F.R. § 416.920(a)). As a result, the ALJ determined
she was not disabled and was not entitled to benefits.

       In this appeal, she argues the Commissioner’s decision that she can perform
light work is not supported by substantial evidence on the record as a whole and that
the RFC determination should have included additional manipulative restrictions due

                                         -2-
to her diagnosis of severe carpal tunnel syndrome. We will affirm the
Commissioner’s decision if it is supported by substantial evidence on the record as a
whole. See Jones v. Astrue, 619 F.3d 963, 968 (8th Cir. 2010). Substantial evidence
is “less than a preponderance but . . . enough that a reasonable mind would find it
adequate to support the conclusion.” Id. (quotation omitted). In evaluating for
substantial evidence, we “consider the evidence that supports the Commissioner’s
decision as well as the evidence that detracts from it.” Id. (quotation omitted). If,
after reviewing the entire record, it is possible to draw two inconsistent positions, and
the Commissioner has adopted one of those positions, we must affirm. See id.

      As to her first argument, Cypress claims that the ALJ’s RFC determination that
she could perform the standing and walking requirements of light work—a total of six
hours of an eight-hour workday—is not supported by substantial evidence in the
record. Cypress argues the medical evidence documents her chronic back and leg pain
and her limited mobility, including the need to use a walker.

       Specifically, Cypress argues her treating nurse practitioner has opined that she
is unable to work because of limitations with standing and lifting and the ALJ erred
in discounting this nurse practitioner’s opinion. The ALJ did not completely discredit
the nurse practitioner’s opinion as Cypress claims. Instead, because that opinion was
not from an “acceptable medical source” under 20 C.F.R. § 416.913(a) and because
the opinion focused on the question of whether Cypress was disabled, a question
reserved for the Commissioner, the ALJ gave the opinion “little significance.” There
is no proof that the ALJ did not consider the opinion as an “other” medical source
under 20 C.F.R. §§ 404.1513(d) and 416.913(d), as Cypress argues the ALJ should
have done. Further, the ALJ rightly disregarded the nurse practitioner’s opinion that
Cypress was unable to work because that “involves an issue reserved for the
Commissioner and therefore is not the type of ‘medical opinion’ to which the
Commissioner gives controlling weight.” Ellis v. Barnhart, 392 F.3d 988, 994 (8th
Cir. 2005).

                                          -3-
       Furthermore, we conclude that the ALJ’s determination of Cypress’s RFC was
supported by substantial evidence. The ALJ noted that while the record demonstrated
repeated subjective complaints of back and leg pain from Cypress, there were no
medically determinable impairments to support the level of pain Cypress claims to
have suffered. For instance, her treating physicians consistently noted normal muscle
strength, gait, and coordination. Magnetic Resonance Imaging tests showed only mild
degenerative disc disease and very mild osteoarthritis. The medical records show that
Cypress’s pain is controlled by medication and that Cypress has refused more invasive
medical procedures such as steroid shots and carpal tunnel release surgery. See
Edwards v. Barnhart, 314 F.3d 964, 967 (8th Cir. 2003) (holding failure to seek
regular and available medical treatment undermines claim of disabling pain); Estes v.
Barnhart, 275 F.3d 722, 725 (8th Cir. 2002) (“An impairment which can be controlled
by treatment or medication is not considered disabling.”).2

       Second, Cypress argues that the RFC should have included manipulative
limitations due to her diagnosis of moderate to severe bilateral carpal tunnel
syndrome. This is critical, Cypress claims, because the jobs identified by the
vocational expert that Cypress could perform under the ALJ’s RFC determination
included housekeeper and cafeteria attendant, and both of those jobs require frequent
handling. We reject her contention because the record also contains the results of
multiple tests and findings of physicians showing Cypress retained a full range of
motion in her hands and wrists and full muscle strength. Also, as noted above,
Cypress declined surgical intervention for her carpal tunnel syndrome, suggesting that


      2
        Cypress also argues that the July 2013 opinion of Dr. Kaplowitz, provided after
the ALJ issued his opinion, supports her argument that there is not substantial
evidence in the record to support the ALJ’s RFC determination. We have considered
this new evidence in the substantial evidence question, and it does not alter our view
that the ALJ’s determination is supported by substantial evidence as Dr. Kaplowitz’s
opinion does not appear related to the relevant time period. See Mackey v. Shalala,
47 F.3d 951, 952-53 (8th Cir. 1995).

                                         -4-
this condition was not disabling. See Goodale v. Halter, 257 F.3d 771, 773-74 (8th
Cir. 2001) (holding as permissible the ALJ’s regard of claimant’s refusal to undergo
carpal tunnel surgery as evidence that pain was “something [claimant] could live
with”). Further, the RFC accommodated the carpal tunnel syndrome diagnosis by
concluding that she could only perform light work which “involves lifting no more
than 20 pounds at a time with frequent lifting and carrying of objects weighing up to
10 pounds.” 20 C.F.R. § 404.1567(b). Substantial evidence supports the ALJ’s
decision to not include additional manipulative limitations.

     Accordingly, we affirm the district court’s order upholding the denial of SSI
and DIB benefits to Cypress.
                      ______________________________




                                         -5-